Justice TROUT,
Concurring in part and Dissenting in part.
I concur in all of the Court’s opinion with the exception of the conclusion that the Commission erred in apportioning disability. The Court concludes that the Industrial Commission applied the Carey formula in apportioning disability, however, there is no indication whatsoever that the Commission applied Carey, nor that it felt “required” to do so. The Industrial Commission is very familiar with the Carey formula and its application and always specifically refers to the case by name when applying it. Again, there is no reference to that ease in the Commission’s decision. The Commission stated in its reasoning that there was not much in the way of non-medical factors contributing to disability. Basically, the Commission concluded that Henderson was no more disabled after the industrial accident than she had been prior and thus, the Commission attributed the majority of any disability to her pre-existing conditions. The Commission said “Claimant is deemed to suffer a 30% permanent disability, including PPI, of which apportionment is required in the ratio expressed above.” Rather than using the word “required,” the Commission could have said “mandated by the facts” and not have changed the meaning; it simply meant the facts recited previously compelled an apportionment of disability no different than the impairment. The Court focuses on one word to conclude the Commission improperly applied the Carey formula without any indication or mention of that ease. I respectfully disagree that a remand is necessary in this case, and would affirm the Commission’s decision.